DETAILED ACTION

Priority
This application is a Continuation of 14/911,691, filed 02/11/2016, now U.S. Patent 10,878,395, which is a 371 entry of PCT/US2014/050967, filed 08/03/2014, which claims priority to US provisional application 61/865,533, filed 08/13/2013.  Thus, the effective filing date of the present application is 08/13/2013.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/911,691, PCT/US2014/050967, filed 08/03/2014, and US provisional application 61/865,533, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 15-22.  Although independent claims has support in the parent applications, the Examiner has reviewed the Specification in the present application and parent applications, but is unable to find support for the features recited in the dependent claims.  Accordingly, claims 15-22 are not entitled to the benefit of the prior application.  

Election/Restrictions
A Requirement for Restriction mailed on 08/09/2022, rearing restriction to either Group I (claims 1-13) or Group II (claims 14-22).  In a response received on 10/07/2022, Applicant elected to prosecute Group II, claims 14-22.   Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.

Claim Rejections - 35 USC § 112
Claims 15-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Although independent claims has support in the parent applications, the Examiner has reviewed the Specification in the present application and parent applications, but is unable to find support for the features recited in the dependent claims.  Accordingly, claims 15-22 are rejected for being directed to new matter.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.


In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 14-22 are directed to a machine. Thus, each of the pending claims is directed to one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 14 is illustrative of the claimed subject matter:

14. A system comprising: 
a computer system comprising a memory and a plurality of data stores, wherein the computer system is networked with a plurality of merchant systems and a plurality of applications;
a first application associated with a first application provider; 
a second application associated with the computer system and on a transaction processing platform, 
wherein the second application and the computer system are associated with a second application provider which is distinct from the first application provider and: 
receives a transaction request, wherein the transaction request includes transaction information comprising a user identifier associated with the requestor, a first application identifier associated with the first application provider, and a merchant identifier associated with a first merchant;
determines if there is conversion information associated with the first application identifier and the first merchant in the plurality of data stores;
based on information associated with the first application identifier and the first merchant, sends a response message to the transaction request, wherein the first application provider, the second application provider, and the first merchant are different entities.

The claims recite a computer system and application configured to perform a method of receiving a transaction request  and responding to the transaction request based on information contained within the request.   But for the recitation of a computer system comprising a memory and a plurality of data stores, wherein the computer system is networked with a plurality of merchant systems and a plurality of applications; a first application associated with a first application provider, and a second application associated with the computer system and on a transaction processing platform, the claims are directed to a fundamental economic practice (i.e., a method of receiving a transaction request and responding to the transaction request) and are grouped as a certain method of organizing human interactions.  Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 14-22,of a data store and a processor, but these generically recited computer elements, as presently recited, do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer over a network.  In this instance, the use of a computer and two software applications does not improve the functioning of the computer, but rather, only generally linking the use of the abstract method of responding to a transaction request  to a computer environment.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Here, in regard to claims 14-22, these system claims a networked computer system comprising a memory and a plurality of data stores,  and an application to perform the abstract idea.  However, when considered separately and in combination, these elements do not add significantly more (also known as an inventive concept) to the exception.  Rather, the additional elements only store and execute instructions to process data, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d) (e.g., use of a computer for electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently remain ineligible. 

Distinguishable Subject Matter
The present claims are distinguishable from the prior art of record.  The closest reference, Zacarias et al. (US 2013/0073459 A1), discloses a local digital wallet application that allows a user to convert a registered value-ascertainable item into a different value-ascertainable item that is acceptable at a merchant that is different than the issuer of the registered value-ascertainable item.  However, Zacarias fails to disclose the two-application system specifically recited in the claims, wherein a second application of a second application provider receives a transaction request and determines if there is conversion information associated with the first application identifier (of a first application of a first application provider) and the first merchant (distinct entity from the first application provider and the second application provider) and the second application sends a response message to the transaction request.  All prior art of record fails to cure this deficiency.  Consequently, the Examiner has not made a prior art rejection under 35 USC §102 or §103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
11/18/2022


/SCOTT A ZARE/Primary Examiner, Art Unit 3649